                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADRIAN REYNARD SMITH,                           Case No. 18-cv-05089-PJH
                                                       Plaintiff,
                                   8
                                                                                         ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     SAN FRANCISCO SHERIFF
                                         DEPARTMENT,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, a detainee, has filed a pro se civil rights complaint under 42 U.S.C. §

                                  14   1983. The amended complaint was dismissed with leave to amend and plaintiff has filed

                                  15   a second amended complaint.

                                  16                                           DISCUSSION

                                  17          STANDARD OF REVIEW

                                  18          Federal courts must engage in a preliminary screening of cases in which prisoners

                                  19   seek redress from a governmental entity or officer or employee of a governmental entity.

                                  20   28 U.S.C. § 1915A(a). In its review the court must identify any cognizable claims, and

                                  21   dismiss any claims which are frivolous, malicious, fail to state a claim upon which relief

                                  22   may be granted, or seek monetary relief from a defendant who is immune from such

                                  23   relief. Id. at 1915A(b)(1),(2). Pro se pleadings must be liberally construed. Balistreri v.

                                  24   Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1990).

                                  25          Federal Rule of Civil Procedure 8(a)(2) requires only "a short and plain statement

                                  26   of the claim showing that the pleader is entitled to relief." "Specific facts are not

                                  27   necessary; the statement need only '"give the defendant fair notice of what the . . . . claim

                                  28   is and the grounds upon which it rests."'" Erickson v. Pardus, 551 U.S. 89, 93 (2007)
                                   1   (citations omitted). Although in order to state a claim a complaint “does not need detailed

                                   2   factual allegations, . . . a plaintiff's obligation to provide the 'grounds’ of his 'entitle[ment]

                                   3   to relief' requires more than labels and conclusions, and a formulaic recitation of the

                                   4   elements of a cause of action will not do. . . . Factual allegations must be enough to

                                   5   raise a right to relief above the speculative level." Bell Atlantic Corp. v. Twombly, 550

                                   6   U.S. 544, 555 (2007) (citations omitted). A complaint must proffer "enough facts to state

                                   7   a claim to relief that is plausible on its face." Id. at 570. The United States Supreme

                                   8   Court has recently explained the “plausible on its face” standard of Twombly: “While legal

                                   9   conclusions can provide the framework of a complaint, they must be supported by factual

                                  10   allegations. When there are well-pleaded factual allegations, a court should assume their

                                  11   veracity and then determine whether they plausibly give rise to an entitlement to relief.”

                                  12   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
Northern District of California
 United States District Court




                                  13          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

                                  14   elements: (1) that a right secured by the Constitution or laws of the United States was

                                  15   violated, and (2) that the alleged deprivation was committed by a person acting under the

                                  16   color of state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  17          LEGAL CLAIMS

                                  18          Plaintiff states that he was falsely arrested and his Miranda rights were violated.

                                  19   For relief plaintiff seeks to be released from custody.

                                  20          “‘Federal law opens two main avenues to relief on complaints related to

                                  21   imprisonment: a petition for habeas corpus, 28 U.S.C. § 2254, and a complaint under the

                                  22   Civil Rights Act of 1871, Rev. Stat. § 1979, as amended, 42 U.S.C. § 1983. Challenges

                                  23   to the lawfulness of confinement or to particulars affecting its duration are the province of

                                  24   habeas corpus.’” Hill v. McDonough, 547 U.S. 573, 579 (2006) (quoting Muhammad v.

                                  25   Close, 540 U.S. 749, 750 (2004)). “An inmate’s challenge to the circumstances of his

                                  26   confinement, however, may be brought under § 1983.” Id.

                                  27          Habeas is the “exclusive remedy” for the prisoner who seeks “‘immediate or

                                  28   speedier release’” from confinement. Skinner v. Switzer, 131 S. Ct. 1289, 1293 (2011)
                                                                                        2
                                   1   (quoting Wilkinson v. Dotson, 544 U.S. 74, 82 (2005)); see Calderon v. Ashmus, 523 U.S.

                                   2   740, 747 (1998); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Preiser v. Rodriguez,

                                   3   411 U.S. 475, 500 (1973). “Where the prisoner’s claim would not ‘necessarily spell

                                   4   speedier release,’ however, suit may be brought under § 1983.’” Skinner, 131 S. Ct. at

                                   5   1293 (quoting Wilkinson, 544 U.S. at 82). As a consequence, challenges to prison

                                   6   conditions traditionally have been cognizable only via § 1983, while challenges

                                   7   implicating the fact or duration of confinement must be brought through a habeas petition.

                                   8   Docken v. Chase, 393 F.3d 1024, 1026 (9th Cir. 2004).

                                   9          In this case it was not clear the relief plaintiff sought or his specific claims. The

                                  10   amended complaint was dismissed with leave to amend to provide more information. In

                                  11   the second amended complaint, plaintiff states that he seeks to be released from

                                  12   custody. He states he was arrested on false charges and not read his Miranda rights.
Northern District of California
 United States District Court




                                  13   However, plaintiff indicates that the charges related to the arrest were dropped and he is

                                  14   still in custody due to a probation hold. If plaintiff is found to have violated probation, he

                                  15   may file a federal habeas petition once he has exhausted his remedies in state court.

                                  16          To the extent plaintiff seeks to be released immediately, the court will not interfere

                                  17   with ongoing state proceedings. Under principles of comity and federalism, a federal

                                  18   court should not interfere with ongoing state criminal proceedings by granting injunctive

                                  19   or declaratory relief absent extraordinary circumstances. See Younger v. Harris, 401

                                  20   U.S. 37, 43-54 (1971). Federal courts should not enjoin pending state criminal

                                  21   prosecutions absent a showing of the state's bad faith or harassment, or a showing that

                                  22   the statute challenged is "flagrantly and patently violative of express constitutional

                                  23   prohibitions." Younger, 401 U.S. at 46, 53-54 (cost, anxiety and inconvenience of

                                  24   criminal defense not kind of special circumstances or irreparable harm that would justify

                                  25   federal court intervention; statute must be unconstitutional in every "clause, sentence and

                                  26   paragraph, and in whatever manner" it is applied). Plaintiff has not demonstrated

                                  27   extraordinary circumstances to warrant intervention.

                                  28
                                                                                      3
                                   1                                         CONCLUSION

                                   2          The second amended complaint is DISMISSED without prejudice and this action is

                                   3   CLOSED. Plaintiff may file a federal habeas petition when the claims surrounding his

                                   4   probation hold or violation are properly exhausted in state court.

                                   5          IT IS SO ORDERED.

                                   6   Dated: February 8, 2019

                                   7

                                   8
                                                                                               PHYLLIS J. HAMILTON
                                   9                                                           United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    4
                                   1

                                   2                                  UNITED STATES DISTRICT COURT

                                   3                                 NORTHERN DISTRICT OF CALIFORNIA

                                   4
                                         ADRIAN REYNARD SMITH,
                                   5                                                          Case No. 18-cv-05089-PJH
                                                        Plaintiff,
                                   6
                                                  v.                                          CERTIFICATE OF SERVICE
                                   7
                                         SAN FRANCISCO SHERIFF
                                   8     DEPARTMENT,
                                   9                    Defendant.

                                  10
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  11
                                       District Court, Northern District of California.
                                  12
Northern District of California
 United States District Court




                                  13
                                              That on February 8, 2019, I SERVED a true and correct copy(ies) of the attached, by
                                  14
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  15
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  16
                                       receptacle located in the Clerk's office.
                                  17

                                  18    Adrian Reynard Smith
                                        Father Alfred Center
                                  19    291 10th Street
                                        San Francisco, CA 94103
                                  20

                                  21

                                  22   Dated: February 8, 2019

                                  23
                                                                                          Susan Y. Soong
                                  24                                                      Clerk, United States District Court
                                  25

                                  26
                                                                                          By:________________________
                                  27                                                      Kelly Collins, Deputy Clerk to the
                                  28                                                      Honorable PHYLLIS J. HAMILTON

                                                                                          5
